--------------------------------------------------------------------------------

 
                                                                                        Exhibit
10.1
 
FIRST ORIGINAL
 
MASTER AGREEMENT DATED 11TH JULY 2007
 
This master agreement covers the agreement reached between Messrs. Metrostar
Management Corporation (‘the Sellers’), for and on behalf of the owning
companies of the vessel’s mentioned hereunder, and Messrs. Genco Shipping and
Trading Limited, New York (‘the Buyers’) for and on behalf of the nominated
companies to acquire the vessel’s mentioned hereafter.
 
It is this day agreed between the parties to proceed with the purchase of the
fleet of vessels mentioned hereunder on the following main terms:
 
1.  
Buyers have waived inspections of the vessels, but have already undertaken
review of the specifications as follows:

 
 
a)
M.V. ‘FERRO GOA’/Built 2007

 
b)
M.V. ‘FERRO FOS’/ Built 2007

 
c)
M.V. ‘HULL 1044’ – SWS/Built 2007/2008

 
d)
M.V. ‘HULL 1118’ - SWS/Built 2007/2008

 
e)
M.V. ‘HULL 8071’ - IMABAR/Built 2008

 
f)
M.V ‘HULL 1032’ - SUNGDONG/ Built 2008

 
g)
M.V ‘HULL 1033’ – SUNGDONG / Built 2008/2009

 
h)
M.V ‘HULL 1034’ – SUNGDONG / Built 2009

 
i)
M.V ‘HULL 1041’ - SUNGDONG / Built 2009

 
The sale of the vessels as a fleet referred to hereunder is enbloc on a clean
basis subject to the satisfactory review by the Buyers/Sellers of documentation
of the individual sales and transfers of the charter on the first four Vessels
mentioned above.
 
2.  
The sale is to be based upon the attached MOAs and any changes to be mutually
agreed by the Buyers and the Sellers.  Relevant Charter Parties and
Specifications of undelivered ships as attached.

 
3.  
The Vessel’s deliveries will be in accordance with the terms of the attached
MOAs.  The Vessels are all to be delivered at a safe berth or safe anchorage at
one safe port worldwide, excluding ports where the Buyers are prohibited from
accepting delivery by the United States of America laws and regulations, always
free of cargo and in the case of undelivered ships at or close to place of
delivery ex-yard.

 
4.  
The sales of the vessels are independent to each other.  Individual Memorandum’s
of Agreement as attached are to apply for each Vessel and it is agreed that the
following prices shall apply:

 
Vessel
Value (USD)
Ferro Goa
125,000,000
Ferro Fos
125,000,000
Hull 1044
125,000,000
Hull 1118
125,000,000
Hull 8071
129,000,000
Hull 1032
121,000,000
Hull 1033
121,000,000
Hull 1034
120,000,000
Hull 1041
120,000,000



5.  
Within three New York banking days of signing these MOAs deposits as referred to
in the MOAs shall be placed with the Sellers nominated bank in London and held
by them in a joint account for the Sellers or their nominee and the Buyers or
their nominees, with interest to be for the Buyers account.  The appointment by
the Sellers of each bank where a deposit will be paid is subject to the approval
of the Buyer’s bankers.

 
6.  
This Master Agreement and attached MOAs are always to be based upon Arbitration
in London with English Law to apply.

 
7.  
The delivery schedule for M.V. ‘Ferro Fos’ and M.V. ‘Ferro Goa’ is as follows:

 
M.V. ‘Ferro Goa’ is scheduled to complete discharge on her next cargo loading in
Punto Maderia in Fos on approximately 30th July.  It is anticipated that the
vessel will be delivered to the Buyer on completion of that discharge.  However,
for whatever reason if that is not practicably possible then the vessel will
have to deliver to the Buyers after completion of the next laden voyage for
which purpose the Buyers will agree to automatically extend the cancelling date
beyond September 1st to that which is practicably appropriate.  In the event of
the vessel proceeding from Brazil to China, for example, the Sellers would
require October 1st 2007.
 
M.V. ‘Ferro Fos’ is now in Sepetiba Bay loading to China where she is scheduled
to arrive about the middle of August.  It is anticipated that the vessel would
complete discharge before the end of August, however, again in the event of the
vessel being delayed the Buyers will agree to automatically extend the
cancelling date beyond September 1st and it is agreed that the Buyers will take
delivery immediately upon completion of the discharge.
 
For the
Sellers:                                                                                     For
the Buyers:


Metrostar Management
Corporation                                               Genco Shipping and
Trading Limited


/s/ R J
Fulford-Smith                                                                            /s/
John Wobensmith






R J Fulford-Smith
Attorney-In-Fact
 
 
 
 